ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Kellogg Brown & Root Services, Inc.          )      ASBCA No. 58984
                                             )
Under Contract No. DAAA09-02-D-0007          )

APPEARANCES FOR THE APPELLANT:                      Thomas J. Barrett, Esq.
                                                    David Newsome, Jr., Esq.
                                                     Counsel

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Douglas R. Jacobson, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Contract Disputes Resolution Center
                                                     Bloomington, MN

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 13 March 2014

                                                 &:~4W---
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58984, Appeal of Kellogg Brown &
Root Services, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals